PER CURIAM.
This matter is before us on Petition for Reinstatement by John T. Bond as a mem*21ber in good standing of The Florida Bar. This Petition is supported by the Referee who recommends reinstatement and the Board of Governors of The Florida Bar who approve such recommendation. Bond was allowed to resign as an active member of The Florida Bar by decision of this Court in In re: The Florida Bar, 301 So.2d 446 (Fla.1971), filedjuly 12, 1971.
Our examination of the Petition, the reinstatement hearing transcripts, and supporting documentation leads us to conclude that the Petition for Reinstatement should be granted.
Accordingly, it is the judgment of this Court that Petitioner, John T. Bond, should be and is hereby reinstated to membership in The Florida Bar. Costs of these proceedings in the amount of $1,283.-48 are hereby charged against Petitioner.
It is so ordered.
OVERTON, C. J., and ROBERTS, ADKINS, BOYD, ENGLAND and HATCH-ETT, JJ., concur.